Citation Nr: 0907427	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to May 24, 2006 for 
the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from November 1970 to April 1974.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which, in part, granted the Veteran's 
claim of entitlement to service connection for tinnitus.  The 
RO assigned a 10 percent disability rating, effective May 24, 
2006.  The Veteran disagreed with the RO's assigned effective 
date, and subsequently perfected an appeal as to that issue.  

Issues not on appeal

The Veteran has not disagreed with the 10 percent disability 
rating assigned for tinnitus.  [The maximum schedular rating 
available for tinnitus is 10 percent. 
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).]

The above-referenced October 2006 rating decision also denied 
the Veteran's claims of entitlement to service connection for 
depression, dizziness, staggering, and nausea.  Additionally, 
the October 2006 decision continued 10 percent and 
noncompensable disability ratings for the Veteran's service-
connected otitis media and left ear hearing loss, 
respectively.  Finally, the October 2006 decision determined 
that new and material evidence was not submitted to reopen 
the Veteran's claim for right ear hearing loss.  To the 
Board's knowledge, the Veteran has not disagreed with any of 
these decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

Additionally, a February 2008 rating decision granted the 
Veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The RO assigned a 50 
percent disability rating, effective May 24, 2006.  To the 
Board's knowledge, the Veteran has not disagreed with the 
assigned rating or the effective date.    

Accordingly, the only issue currently before the Board is the 
Veteran's claim for an effective date prior to May 24, 2006 
for the grant of service connection for tinnitus.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for tinnitus 
was received on May 24, 2006.

2.  In an October 2006 decision, the RO granted service 
connection for tinnitus, assigning an effective date of May 
24, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 24, 2006 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002);          38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the award of 
service connection for tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. Crucially, the 
Veteran was informed of VA's duty to assist him in the 
development of his claim in a letter dated June 2, 2006, 
whereby the Veteran was advised of the provisions of the 
VCAA.  In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the Veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  The 
Veteran has not indicated there is any outstanding evidence 
relevant to this claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below. There is no 
indication that any relevant evidence is missing from the 
claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R.  § 3.103 (2006).  The Veteran has 
been accorded ample opportunity to present evidence and 
argument on this matter.  He has been afforded the 
opportunity to present evidence and argument in support of 
his claim, and was given the opportunity to present testimony 
at a personal hearing if he so desired.  The Veteran 
indicated in his substantive appeal that he did not want a 
hearing before the Board.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002);              38 C.F.R. § 3.400 (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).



Analysis

The RO has assigned an effective date of May 24, 2006 for 
service connection for tinnitus, based on the Veteran's 
filing a claim for tinnitus on that date.  The Veteran seeks 
an earlier effective date, in essence contending that a prior 
request to be "reevaluated for [his] service connected 
hearing condition," which the Veteran filed on January 30, 
1995, should be deemed to be a claim of entitlement to 
service connection for tinnitus. 

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of May 24, 
2006 is the earliest effective date assignable for service 
connection for tinnitus as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim of entitlement to service connection for 
tinnitus was filed after the Veteran left military service in 
April 1974 and before the current effective date of the award 
in question, May 24, 2006.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994): "[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . .  The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue."

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may reasonably be 
considered to be a claim of entitlement to service connection 
for tinnitus prior to the claim received on May 24, 2006.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].

The Veteran filed an Application for Compensation for hearing 
loss in May 1974, which the RO denied in August 1974.  See 
the Veteran's May 1974 Form 21-526; see also the August 1974 
rating decision.  The Veteran did not include tinnitus on 
this application, nor does he now contend that he claimed 
entitlement to service connection for tinnitus at that time.  
Accordingly, the Board finds that the Veteran's May 1974 
Application for Compensation did not include a service-
connection claim for tinnitus.

In response to the Veteran's May 1974 claim, the RO granted 
service connection for left otitis media with perforated 
membrane, assigning a 10 percent rating therefor; and denied 
service connection for hearing loss.

The Veteran contends that the effective date of service 
connection for tinnitus should be the date the Veteran filed 
a claim to be "reevaluated for my service connected hearing 
condition" in January 1995.  See the Veteran's November 2006 
notice of disagreement (NOD) and the Veteran's July 2007 
substantive appeal (VA Form 9).  

After having carefully considered the language of the 
Veteran's January 1995 claim, the Board finds that the 
Veteran's request to be "reevaluated for my service-
connected hearing condition" [i.e. his service-connected 
left otitis media] does not reasonably raise the issue of 
service connection for tinnitus.  The January 1995 claim 
clearly indicated that the Veteran desired an increased 
disability rating for his service-connected otitis media.  
Tinnitus was not mentioned.

Because the word "reevaluated" was used, the import of the 
Veteran's communication was that he wished to challenge 
previous rating decisions, not to file a new claim.  In fact, 
the RO interpreted the Veteran's communication in exactly 
this manner.  In a March 1995 rating decision, the RO 
continued the Veteran's 10 percent disability rating for his 
service-connected otitis media, and reopened and granted the 
Veteran's hearing loss claim (with respect to the left ear 
only), effective January 30, 1995.  The Veteran waited more 
than ten years before expressing any desire to be service 
connected for tinnitus in May 2006.  

The first mention of tinnitus was in the May 2006 claim.  In 
essence, the Veteran has admitted that he did not previously 
file a claim for service connection for tinnitus, stating in 
May 2006 "I did not know enough about the V.A. system to 
know to put in a separate claim for the ringing in my ears."  
It is clear that the tinnitus claim was filed was May 24, 
2006, and that is the proper effective date.

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced 
tinnitus long before he filed his claim for tinnitus, and he 
should be compensated therefor.  See the Veteran's statement 
dated November 21, 2006.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.

The Board observes that tinnitus was noted in an October 1994 
VA ENT clinic report.  However, the mere existence of medical 
evidence which refers to a disability does not establish an 
intent on the part of a veteran to seek service connection 
for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 
141 (2007) [in the absence of a sufficient manifestation of 
an intent to apply for benefits for a particular disease or 
injury, a document providing medical information in and of 
itself is not an informal claim for VA benefits]; see also 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal 
claim must identify the benefit sought]. 


In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than May 24, 2006 
for the grant of service connection for tinnitus.  The date 
of the Veteran's claim, as explained above, was May 24, 2006.  
There was no earlier claim pending.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to May 24, 2006 for 
the grant of service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


